i          i      i                                                                        i       i       i




                                  MEMORANDUM OPINION

                                           No. 04-09-00589-CR

                                  IN RE Juan Roberto RODRIGUEZ

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 30, 2009

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On September 16, 2009, relator Juan Roberto Rodriguez filed a petition for writ of

mandamus, complaining that the plea agreement from his 1990 conviction was breached. In 1990,

relator pled guilty to arson and was sentenced to twenty five years’ confinement. Relator did not

appeal his conviction.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex. 1991); see also TEX . CODE CRIM . PROC. ANN . art. 11.07 (Vernon Supp.

2008); Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481,


           1
        … This proceeding arises out of Cause No. 1990-CR-1294, styled State v. Juan Roberto Rodriguez, in the
227th Judicial District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.
                                                                                        04-09-00589-CR



483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive means to challenge

a final felony conviction.”). Because the relief sought in relator’s petition relates to post-conviction

relief from an otherwise final felony conviction, we are without jurisdiction to consider his petition

for writ of mandamus.        Accordingly, relator’s petition is DISMISSED FOR LACK OF

JURISDICTION.

        Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for a writ of mandamus in this court. TEX . R. APP . P. 52.

Therefore, relator’s motion for leave to file is DENIED as moot.

                                                                        PER CURIAM

DO NOT PUBLISH




                                                  -2-